Citation Nr: 1701244	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $1,114.67.

 (The following issues on appeal are addressed in separate Board decisions: apportionment of the Veteran's disability benefits, timeliness of a substantive appeal of a rating decision that reduced VA compensation benefits from 40 to 10 percent due to incarceration for a felony, entitlement to an earlier effective date for the awards of service connection for radiculopathy of the right lower extremity and  radiculopathy of the left lower extremity, and for the award of a 50 percent rating for service-connected residuals of lumbar spine fusion with posttraumatic arthritis, as well as entitlement to an initial compensable rating for service-connected scar associated with residuals of lumbar fusion ).

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from April 1988 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied waiver of recovery of an overpayment of compensation benefits in the calculated amount of $1,114.67.  The VARO in Detroit, Michigan has original jurisdiction of this matter.

In July 2011, the Board remanded the claim to provide the Veteran with a hearing before the Board.

As indicated on the title page, the Veteran has other appeals before the Board.  Because those appeals originate from a different agency of original jurisdiction and involves issues dependent on different law and facts, they are the subject of a separate decision.  See BVA Directive 8430, paragraph 14.

FINDINGS OF FACT

1.  The Veteran received VA compensation benefits to which he was not entitled due to an incarceration for more than 60 days following conviction of felony beginning in August 2009, which caused an overpayment of $1,114.67.

2.  Although the Veteran was at fault in the creation of the debt in question, he is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the debt, and recovery of the overpayment in the amount of $1,114.67 would impose undue hardship on him and his family, and defeat the purpose of the award of VA disability compensation benefits. 

CONCLUSION OF LAW

The criteria for waiver of recovery of $1,114.67 overpayment of disability compensation benefits are met.  38 U.S.C.A. § 5302 (c) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.  The VCAA, however, is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

A.  Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, compensation for service-connected disabilities.  See 38 C.F.R. § 1.956 (a).

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2015).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) whether collection would defeat the purpose of an existing benefit, (5) whether failure to collect a debt would result in the unjust enrichment of the debtor, and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (a) (2015); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

B.  Background and Veteran's Assertions 

In October 2009, VA learned, through a government matching program, that the Veteran had been incarcerated beginning in August 2009.  At that time, the Veteran had been in receipt of VA compensation benefits for one service-connected (lumbar spine) disability since February 1992.  

In a November 2009 letter, the RO informed the Veteran that it had received notice that he had been incarcerated for more than 60 days following conviction of a felony.  It was noted that, by statute, VA was required to reduce the benefits beginning the 61st day of incarceration following conviction of a felony and that the RO proposed to reduce the Veteran's benefits from 40 to 10 percent, and that such reduction would result in an overpayment of benefits paid to him.  

In response, the Veteran stated that paying the overpayment would impose extreme financial hardship on his family.  He stated that his only source of income was his VA compensation benefits and that he pays monthly child support for his youngest son and helps his oldest son through graduate school when he can.  See Veteran's November 2009 correspondence.

In a January 2010 letter, the RO notified the Veteran that it had reduced his service-connected benefits from 40 to 10 percent, effective October 11, 2009, his 61st day of incarceration for a felony, which created an overpayment to the Veteran; that incarceration adjustment reduced his VA monthly compensation benefits from $541 to $123.  

In late-January 2010, the Veteran submitted a request for a waiver of the overpayment due to financial hardship.  See VA Form 5655.  

In a February 2010 letter, the Veteran took full responsibility for placing himself in prison, but stated that his incarceration did not make him any less disabled or eradicate his dependents.  Despite his absence, he felt that he retained some sort of paternal dignity by providing nominal financial support to his son on a monthly basis.  He questioned how in in good conscience VA could reduce his only source of income.  

In April 2010, the Committee found that, although the debt was not created through fraud, misrepresentation, or bad faith on the part of the Veteran, he was at fault in the creation of the debt because he did not promptly report his incarceration and address change.  The Committee concluded that the Veteran realized an unjust enrichment at government expense, and that no financial hardship was shown since he was incarcerated and the State was providing for his basic needs.  The request for a waiver was therefore denied.  See VA Form 4-1837.  The Committee reaffirmed its denial in May 2010.

In his May 2010 NOD, the Veteran stated that VA compensation benefits were his only source of income and that his incarceration does not negate the fact that he has a service connected disability.  He attached a list of monthly expenses, the bulk of which, approximately $300, is related to the care of his biological son, K.R.S., Jr.  The remainder of his expenses pertained to personal items needed such as undergarments, sweatpants, shoes, stamps, and water.

In August 2010, K.J., the Veteran's ex-spouse and mother of their biological son, filed a claim of entitlement to apportionment of the Veteran's VA compensation benefits.  She stated that the Veteran had typically contributed between $100 and $200 for the care of their biological son but noted that due to her limited income, their biological son was in need of more financial support.  See August 2010 VA 21-0788 with attached statement.  

In August 2010, copies of 2009 disbursement forms and 2010 trust account statements were associated with the claims file.  The forms show that the Veteran set up a trust account with the Michigan Department of Corrections (MDOC) and authorized a $150 disbursement to K.J. on behalf of their biological son, as well as disbursements to purchase items from the commissary such as razors, deodorant, toothpaste, cold medicine, stamps, and envelopes.  The account statement covering February 2010 showed that disbursements totaling over $250.  He also submitted a September 2009 treatment note that recommended he purchase walking shoes when transferred to the next prison facility. 

According to a January 2011 VA Form 646, the Veteran stated that when he was first incarcerated, he was in total isolation and prohibited from communicating with anyone.  He assumed that telling his pre-sentencing investigator that he was in receipt of VA compensation was sufficient to alert VA as to his incarceration.  He also stated that although he had no room and board costs while incarcerated, he reiterated that he had expenses related to personal hygiene, communication, and medical care.  

In an October 2012 statement, the Veteran explained that during the initial arrival to jail, all MDOC prisoners are locked down 23 hours a day.  Prisoners are then allowed to make collect calls or to persons/places approved by MDOC and getting a pin number, a process that takes between up to two weeks.  He stated that he was not aware that incarceration mandated notification to VA of an address change.  He also noted that when he was notified by VA in November 2009 he immediately disagreed with the decision.  He feels that given the MDOC administrative policy and procedures regarding to quarantining prisoners, the probability of the prisoner immediately contacted VA is extremely remote and unrealistic even if they had the knowledge to do so.

He was released from prison in March 2013 and placed on parole.  He was discharged from parole in March 2015.  See October 2016 MDOC Letter.

C.  Analysis

As preliminary matters, there is no issue of timeliness in this case as the request for a waiver was received within 180 days following the notice of indebtedness.  Moreover, the Board finds that the debt was validly created.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Although the Veteran did initiate an appeal of the 2010 rating decision that reduced the Veteran's benefits due to his August 2009 incarceration, the Board has determined, in a separate decision, that the Veteran did not timely file a substantive appeal of such decision.  The Board also noted that even if the appeal had been timely, he was prohibited by statute, from receiving the full 40 percent rate due to his August 2009 incarceration for a felony.    

Turning now to the issue of waiver of the recovery of the overpayment, the Committee determined that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran and the Board agrees.  

Notwithstanding, consideration must be given to whether waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(a). 

The first two elements for consideration under 38 C.F.R. § 1.965 (a) are the fault of the debtor, and balancing the fault of the debtor and VA.  

The Board finds that the Veteran was at fault in the creation of the overpayment due to his failure to timely report his August 2009 incarceration for a felony and submit an address change.  The Board acknowledges that the Veteran felt that VA was on notice of his incarceration because he told his pre-sentencing investigator that he was in receipt of VA compensation benefits.  He also did not understand that incarceration required him to submit a change in address form.  However, the record reflects that the Veteran had previously been granted a waiver of overpayment in 2003, and that overpayment was generated because he failed to advise VA of his change in marital status.  See December 2003 Waiver Decision and January 2004 Notice Letter.  The record also shows that he had been incarcerated prior to the incarceration at issue here, and the RO proposed a reduction of his benefits at that time.  See August 2008 RO letter.  Therefore the Board finds, therefore, that a reasonable person in the Veteran's situation would have known that it is imperative to keep VA on notice of any subsequent incarceration or change in address.   

There is no fault on the part of VA in the creation of the overpayment.  VA learned of the Veteran's incarceration in early-October 2009 and timely stopped paying the Veteran at the 40 percent rate beginning at the end of October 2009.  

Nonetheless, the Board finds that consideration of financial hardship does support an allowance here.  Again, the third element in considering equity and good conscience is "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. §1.965 (a)(3). 

The Committee, in its April 2010 decision, described the Veteran as an unmarried person with relatively no income, but ultimately found that collection of the debt would impose no financial hardship on the Veteran.  In so finding, the Committee determined that the Veteran's basic necessities were taken care of by the prison facility.  The Veteran acknowledged that the prison provided food and shelter but took issue with the finding that the prison took care of all his basic necessities.   In support of his claim, he submitted disbursement and trust account statement that show he had to spend money for personal hygiene items.  He also submitted documentation of a monthly disbursement of $150 to the mother of his biological son for the purpose of supporting his son's basic necessities.   

In addition, when sentenced by the Court of Michigan in August 2009, the Court documents described him as an indigent defendant.  See August 2009 Judgment of Sentence Commitment to Corrections Department.   

Considering this evidence, the Board finds that collection of the indebtedness would subject the Veteran and his family to undue economic hardship.  As indicated, he relies on his VA compensation benefits for income to pay for his basic necessities.  He reports no other sources of income or assets.  The Board finds that the Veteran is ultimately without any means to repay the overpayment.  

The fourth element of equity and good conscience also supports the waiver of overpayment here.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, the Veteran received the payments in question as compensation for his impairment in his earning capacity for his service-connected lumbar spine disability.  See 38 C.F.R. § 4.1 (2015).  He remained incarcerated until 2013.  Requiring him to repay the debt would force him to make payment using his VA compensation benefits which would defeat the purpose for which the compensation program is intended.  

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."   Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the veteran clearly received monies to which he was not entitled.  However, it has already been concluded that repayment of the debt would result in undue hardship.  He would not be unjustly enriched by waiver of the overpayment here, as he lacks the financial resources.  In addition, he testified that the debt has been recouped.  It appears that the funds were used for basic necessities and for the care of his son.  

The sixth element to be considered is whether reliance on VA benefits resulted in the veteran relinquishing a valuable right or incurring a legal obligation. The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such. Thus, this sixth element does not support the appellant's request for a waiver of overpayment, but as explained above, such waiver is already justified on the basis of undue hardship. 

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, and the Veteran has identified no other such factors. 

Thus, after weighing all of the factors discussed, the Board finds that recovery of the entire overpayment would violate the principles of equity and good conscience.  As such, the Board finds that a waiver is appropriate.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Waiver of recovery of an overpayment of compensation benefits in the calculated amount of $1,114.67, is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


